This appeal is prosecuted from a conviction had in the county court of Cherokee county, on an information which charged that "Henry Ballard on the day and date aforesaid at, in and about his place of residence in the city of Tahlequah, in the county and state aforesaid, did then and there unlawfully have in his possession and keeping, more than one gallon of spirituous liquors." Upon arraignment the defendant interposed a general demurrer to the information, which was overruled by the court. This is a prosecution based upon Sec. 4, Ch. 70, Laws 1910-11. The Attorney General has filed a confession of error upon the authority of Ex parte Wilson, 6 Okla. Cr. 451, 119 P. 596. The confession of error is sustained and the judgment is reversed and the cause remanded with direction to dismiss. *Page 738